Citation Nr: 1638372	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1973 to January 1996.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating action of September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, the Board, remanded the claim to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional documentation and to also have the Veteran examined to discover whether he was unemployable due to his service-connected disorders.  The claim has since been returned to the Board for review.  

As explained below, the appeal is once again remanded to the AOJ.  VA will notify the Veteran if further action is required. 


REMAND

As reported above, in January 2015, the Board promulgated a Remand, to obtain additional medical information with respect to the Veteran's claim for a TDIU.  

The record shows that the Veteran underwent numerous medical examinations in December 2015.  Of note is the "DBQ DERM SCARS" examination which attempted to provide an answer as to whether the Veteran's disabilities prevented him from obtaining and maintaining gainful employment.  The examiner noted that the Veteran had a college education and that he would be limited with the type of occupations he could perform.  

The Board notes that opinions of health care professionals are not dispositive in adjudicating TDIU claims.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  

Here, it is unclear from the record what the functional limitations are from the Veteran's service-connected disabilities.  This case is particularly complex because the Veteran appears to have significant nonservice-connected disabilities that impact functioning.  Thus, the Board finds that a VA examination is warranted to determine the functional limitations stemming from the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED to the AOJ for the following development:

1.  Schedule the Veteran for an opinion with an appropriate vocational expert to ascertain the impact of his service connected disabilities on his employability. The claims file, to include this remand should be reviewed by the examiner in order to become familiar with his pertinent medical history. 

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner is asked to suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

2.   Thereafter, the AOJ should readjudicate the issue now on appeal.  The readjudication should expressly consider whether referral for consideration of a TDIU on an extraschedular basis is warranted.  If the benefits sought on appeal remain denied, the Veteran should be provided an SSOC.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




